Citation Nr: 9935180	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  92-13 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from March 
1971 to April 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  That rating decision denied the 
veteran's attempt to reopen his claim for service connection 
for a seizure disorder.  

The case was previously before the Board in February 1994, 
when it was remanded for additional development.  The Board 
now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The RO denied the veteran's attempt to reopen his claim 
for service connection for a seizure disorder in October 
1987.  The veteran was notified of this decision in November 
1987 but did not perfect an appeal 

3.  No competent medical evidence establishing a relationship 
between the veteran's current seizure disorder and the 
veteran's active military service has been received since the 
October 1987 RO decision.  

4.  The evidence received since the October 1987 RO decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  




CONCLUSIONS OF LAW

1.  The October 1987 decision of the RO denying the reopening 
of the veteran's claim for service connection for a seizure 
disorder is final.  38 U.S.C.A. § 7105(c) (West 1991 & Supp. 
1999).

2.  Evidence received since the October 1987 RO decision is 
not new and material, and the veteran's claim for service 
connection for a seizure disorder has not been reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Controlling Authority

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Epilepsy may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  

To determine whether new and material evidence has been 
presented or secured to reopen a claim, a two-step analysis 
must be conducted.  Evans, at 283; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  "First, it must be determined whether 
the evidence presented or secured since the prior final 
disallowance of the claim is new and material when 'the 
credibility of the [new] evidence' is presumed. . . .  
Second, if the evidence is new and material," the claim must 
be reopened and the former disposition reviewed based on all 
the evidence of record to determine the outcome of the claim 
on the merits.  Evans, at 283 (citations omitted); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); see Duran v. Brown, 
7 Vet. App. 216, 220 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

VA regulations specifically provide that:

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156 (1999).  

The first question in determining whether the evidence is new 
and material is whether the newly presented evidence is 
actually "new" in the sense that it was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of other evidence of record.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "probative" of the issue at hand.  Evans, 9 
Vet. App. at 283.  Evidence is "probative" when it 
"tend[s] to prove, or actually prov[es] an issue."  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing BLACK'S 
LAW DICTIONARY 1203 (6TH ED. 1990).  Determining what the 
"issue at hand" in a case is depends on the specified basis 
or bases for the last disallowance of the claim.  Evans, 9 
Vet. App. at 284.  If such evidence is "so significant that 
it must be considered in order to fairly decide the merits of 
the claim," then the claim must be reopened.  Hodge v. West, 
155 F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1999).  When 
determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996), Glynn v. 
Brown, 6 Vet. App. 523 (1994).

If the newly presented evidence is not "new," the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material" in the sense that it is not relevant to and 
probative of the "issue at hand," the claim to reopen fails 
on that basis and the inquiry ends.  See Evans, at 286 
(holding that "new" evidence was not relevant to and 
probative of a nexus between the claimed psychiatric disorder 
and an inservice injury or disease which was the "issue at 
hand" in the case, and therefore the "new" evidence was 
not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

As noted above, what the "issue at hand" in a case is 
depends on the evidence that was before the RO when it last 
denied the claim on the merits and the reasons for its 
denial.  See Colvin, 1 Vet. App. at 174 (Material evidence is 
relevant to and probative of the issue at hand).  In this 
case, the RO denied the veteran's attempt to reopen his claim 
for service connection for a seizure disorder in an October 
1987 rating decision and notified the veteran of the decision 
in November 1987.  The veteran did not timely prefect an 
appeal to the RO decision and it became final.  38 U.S.C.A. 
§ 7105(c) (West 1991).  The "issue at hand" in this case is 
whether a seizure disorder was incurred during the veteran's 
active military service, or became manifest during the first 
post service year.  In order for the veteran's claim to be 
reopened, evidence must have been presented, or secured, 
since the October 1987 RO decision which is relevant to, and 
probative of, this issue.

II.  Evidence and Analysis

The evidence of record at the time of the October 1987 RO 
rating decision which was relevant to the veteran's claim for 
service connection for a seizure disorder was:  the veteran's 
service medical records and veteran medical records dating 
from October 1976 to 1987.

The veteran's service medical records appear to be complete.  
In January 1974 a treatment record reveals that the veteran 
apparently suffered from a seizure.  The impression was 
"seizure - presumed epileptic."  The veteran was 
hospitalized for evaluation.  During this hospitalization EEG 
testing was conducted with normal results.  The discharge 
note stated "observation for suspected seizure - no disease 
found."  In February 1974 separation examination of the 
veteran was conducted.  The veteran had normal neurologic and 
psychiatric evaluations with no abnormalities noted by the 
examining physician.  There was no indication of any seizure 
disorder on separation examination.  

VA medical records dated October 1976 reveal that the veteran 
sought treatment for headaches.  He reported having a head 
injury during service and suffering from headaches, 
dizziness, and "blackouts" ever since.  In February 1977 a 
VA examination of the veteran was conducted; the diagnosis 
was "grand mal" along with depression and a personality 
disorder.  Subsequent VA medical records reveal treatment for 
substance abuse and psychiatric disorders through 1987.  

In this case the evidence submitted since the October 1987 RO 
decision that refers to the veteran's claimed seizure 
disorder includes:  VA medical records, medical records 
obtained from the Social Security Administration (SSA), and 
the transcript of the veteran's testimony before a RO hearing 
officer in April 1991.  

The VA medical records obtained reveal treatment up to the 
1990s.  Most of these records reveal treatment for 
psychiatric disorders and substance abuse.  There are records 
which note the presence of seizures.  These records note a 
history of seizures and recount a medical history provided by 
the veteran of an inservice head injury and subsequent 
seizures.  

The RO obtained the veteran's medical records from SSA.  
These medical records are copies of VA medical records.  In 
April 1991 the veteran presented sworn testimony at a hearing 
before a RO hearing officer.  The veteran testified that he 
incurred a head injury during service and that he suffered 
from dizziness and seizures throughout service as a result of 
this injury.  At this point the Board notes that the 
veteran's testimony is not competent to establish that he 
incurred seizure disorder during his active service.  While 
lay testimony is competent to establish the occurrence of an 
injury, it is not competent to provide a medical diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Moray 
v. Brown, 5 Vet. App. 211 (1993) (lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108); Chavarria v. Brown, 5 Vet. App. 
468 (1993) (an appellant's own recitations of his medical 
history does not constitute new and material evidence 
sufficient to reopen his claim when this account has already 
been rejected by the VA).  Even if his testimony establishes 
that he incurred a head injury during service, it cannot 
establish a medical diagnosis of a seizure disorder.  

The Board concludes that the evidence submitted since the 
October 1987 is not new.  This evidence is merely cumulative 
of other evidence of record.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996); Struck v. Brown, 9 Vet. App. 145, 151 
(1996).  This evidence shows current treatment for 
psychiatric and substance abuse disorders.  The references to 
seizure disorder in the medical records and the veteran's 
testimony merely recount evidence which was previously of 
record when the RO denied the reopening of the veteran's 
claim in October 1987.  

Based on the applicable law, regulations and court decisions, 
the additional evidence received since the October 1987 RO 
decision is not new and material and does not provide the 
required evidentiary basis to reopen the veteran's claim.  
The RO's prior denial of service connection for a seizure 
disorder remains final.  See Colvin, 1 Vet. App. 171; 38 
U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. § 3.156 
(1999).

Where new and material evidence has not been submitted to 
reopen a finally denied claim, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
the claim, but VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Graves v. Brown, 8 
Vet. App. 522, 524-25 (1996); Robinette v. Brown, 8 Vet. App. 
69, 78 (1995).  Here, unlike the situation in Graves, the 
veteran has not put the VA on notice of the existence of any 
specific, particular piece of evidence which is not only 
relevant to his claim for a psychiatric disorder to include a 
stomach disorder but which would, if submitted, be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Epps v. Brown, 9 
Vet. App. 341 (1996).  Accordingly, the Board concludes that 
VA did not fail to meet its obligations under 38 U.S.C.A. § 
5103(a) (West 1991).

III.  Development

In February 1994 the Board remanded the case for additional 
development.  One item of the ordered development was for 
another VA examination of the veteran.  

The veteran was scheduled for this examination on several 
occasions.  There is documentation of record that the veteran 
was notified at all ascertainable addresses of the scheduled 
medical examinations.  However, the veteran failed to report 
to these examinations.  

"When entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  . . .  When the examination 
was scheduled in conjunction with . . .a reopened claim for a 
benefit which was previously disallowed, . . . the claim 
shall be denied."  38 C.F.R. § 3.655 (1999). 

Under the applicable criteria, when entitlement or continued 
entitlement to a benefit, such as reopening a claim for a 
benefit which was previously disallowed, cannot be 
established or confirmed without a current VA examination or 
re-examination and a claimant, without good cause, fails to 
report for such examination, or re-examination, the claim 
shall be denied.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
or the death of an immediate family member.  38 C.F.R. 
§ 3.655(a) & (b) (1999).  "[T]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

In Bernard v. Brown, 4 Vet. App. 384, 394 (1993), the Court 
held that in order to address a question that had not been 
addressed by the RO, the Board "must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby."  As noted above, several attempts 
to notify the veteran of the scheduled examinations were 
made.  These attempts used all ascertainable addresses for 
the veteran.  As such the Board finds in view of the Court's 
ruling in Bernard, there has been sufficient notice to the 
veteran of the result of his failure to report for 
examination under 38 C.F.R. § 3.655(b).  

On review of the claims file the Board notes that the veteran 
has a habit of moving and not informing VA of his new 
address.  The record also indicates that he does not keep his 
representative informed of his current address either.  In 
Hyson v. Brown, the Court stated that, "[i]n the normal 
course of events, it is the burden of the veteran to keep the 
VA apprised of his whereabouts.  If he does not do so, there 
is no burden on the part of the VA to turn up heaven and 
earth to find him."
Hyson v. Brown, 5 Vet. App. 262, 265 (1994).


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection seizure 
disorder, that benefit remains denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

